Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-3,
                                   1-6, PageID.268
                                        PageID.426 Filed 11/11/20
                                                         11/25/20 Page 1 of 4




                           EXHIBIT 6
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-3,
                                   1-6, PageID.269
                                        PageID.427 Filed 11/11/20
                                                         11/25/20 Page 2 of 4




                                                                    EXHIBIT 2
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-3,
                                   1-6, PageID.270
                                        PageID.428 Filed 11/11/20
                                                         11/25/20 Page 3 of 4




                                                                    EXHIBIT 2
Case 2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF
                            ECFNo.
                               No.1-3,
                                   1-6, PageID.271
                                        PageID.429 Filed 11/11/20
                                                         11/25/20 Page 4 of 4




                                                                    EXHIBIT 2
